 

 

( TSTRECT (OWRT
NITED STATES DISTRIC
NORTHERN DLSTRILT OF TNOKANA

JUN 17 2029

Jeremy Huffman So, At

oN
ROBERT N. TRGO MICH, Cleri
U.S. DISTRICT COURT
NORTHERN DISTRICT OF INDIANA

V. Cise## 3:19-cv- 164
St. Joseph Lounty dei let al

 

Motion For Appointment OF Counsel

 

1915, & 4), lain ptf
en OS move | foc en order“ fp
Jerem Huffman Se. : TA hsp
cel! fo represent bin in |
. this Moron , plain HEE ates :

One Year and two mnths hove lepseol Pa el ol
: plaints lasd- motron eolge atch - é
Was cdewed fh Mag wit udae Michael G.

as Se. oon wade hare this Case hed a
O

and [Cowl net yt be
the urede| whether pl in ate
loge care

A. trom any of the
* ee Ne eee’ tonirios since. sll.

oe motion foc
AIT eeosons : ar ima con silenced,
sa ot Coun

(Attached)
 

+ Wherefore, plainn FP requests Wat the lourt
cp point Cowsel in ToS Case.

June |, 2090

Jeremy Hikimen Se, +]6509- 097
Fepleral / lorrechonal LAs” Beckle

Pd. Box 350
Beaver, WV a5¥/3
 

PAGE |

(TED STATES DISTRECT COAT
VORAERN NOSTRECT OF TADLAN

oe

   
  

Tereny, Hainan Se
V,.
Sl Joseph Lounty ‘Jail et al

WoTZON FOR APPOINTMENT oF
COUNSEL

Pacsuant $0 9% USL. § 15 (e)(1) plaint Je,
| J

idan Sr Moves for - OW order ‘op ialing

Counsel 40 res him in Sis case, Ln

Supporr of Ws Wort on, plain if steles :

|. Plinth is unable do ober Poeun |

regueoted lear to proceed ‘mn ra pauper

9, Plants imporsonmerrt will greathy bait hi's ehp iy

to [itlg ade, This case 15 CO lex ' ane will popure

Signifeant regeareh ancl invest, qalion , Plaintift has

liniteol access yo

the” law [ibror, and — dinpleol Kanwedas
of the low, Alani sueng Mom anys oh we gt
Jearession Lhot winder his attention,

3 A deinl in this case will [ely lave. Condlrel ing
leshwony, owd ownstl wold ates, ng ho

enale Plant
preset evidence anc cross eXamuhe witnesses,
 

PAGE 2

4 Plante hes . made repenteal eHorls to obtain a Jamyer.
Attached to this motion are fedlers from tblocn 5, lellers from
the ACLU of Tidionn, anc a elder from the ote s Bar

Assorvatien with a list of overdo | Jay ers, Vay rs lowyers
Pp to plaladtts reg ness ord She lenes Y kehusedl

* WHEREFORE , plain tf neq uests that te Gare ayppoing counsel

in Lhis Cast,

Cia pe simeon

Deroy HweCOn of Sean
PO. Box 4bv0
Menchester KY A962
<> 16508-027
District Cc
ourt
204 8 MAIN eye
room 102
South B

; EN
Uniteg States IN 46694

<> 16508-027>
District Court Clerk
204 S MAIN ST
room 102
South BEND, !N 46601
. United States

é>186508-027 ©
District Court Clerk
204 S MAIN ST
room 102
South BEND, IN 46601
United States

 
